Case 6:19-cr-00048-GKS-GJK Document 21 Filed 03/13/19 Page 1 of 2 PageID 37




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

  UNITED STATES OF AMERICA

  v.                                                     Case No: 6:19-cr-48-Orl-18GJK

  RONDRE ANTWAN POWELL
  ______________________________/

                             NOTICE OF APPEARANCE
                          AND SUBSTITUTION OF COUNSEL

         The Office of the Federal Defender has been appointed by the Court to represent

  the Defendant, Rondre Antwan Powell, in the above-styled cause.

         The Clerk is requested to remove Erin Hyde, Assistant Federal Defender, as the

  notice counsel, and enter the appearance of Alisha Marie Nair, Assistant Federal Defender,

  as counsel for the Defendant.

         Dated this 13th day of March 2019.

                                                      DONNA LEE ELM
                                                      FEDERAL DEFENDER

                                                      s/ Alisha Marie S. Nair
                                                      Alisha Marie S. Nair
                                                      Assistant Federal Defender
                                                      Georgia Bar No. 806033
                                                      201 South Orange Avenue, Suite 300
                                                      Orlando, FL 32801
                                                      Telephone: 407-648-6338
                                                      Fax: 407-648-6095
                                                      E-Mail: alisha_marie_nair@fd.org
Case 6:19-cr-00048-GKS-GJK Document 21 Filed 03/13/19 Page 2 of 2 PageID 38




                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that undersigned electronically filed the foregoing Notice

  of Appearance and Substitution of Counsel with the Clerk of Court (CM/ECF) by using the

  CM/ECF system which will send a notice of electronic filing to Nathan Hill, Assistant

  United States Attorney, this the 13th day of March 2019.


                                                     s/ Alisha Marie S. Nair
                                                     Attorney for Defendant




                                             2
